DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 4/22/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 4/22/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Odry in view Georgescu does not on the amendment to the independent claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 4/22/2021, with respect to the rejection(s) of claim(s) 1-19, 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Odry et al (U.S. Patent Pub. No. 2019/0049540, hereafter Odry) in view Georgescu et al (U.S. Patent Pub. No. 2016/0174902, hereafter referred to as Georgescu) in view of Mentl et al (U.S. Patent Pub. No. 2018/0240219, hereafter referred to as Mentl).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Odry et al (U.S. Patent Pub. No. 2019/0049540, hereafter Odry) in view Georgescu et al (U.S. Patent Pub. No. 2016/0174902, hereafter referred to as Georgescu) in view of Mentl et al (U.S. Patent Pub. No. 2018/0240219, hereafter referred to as Mentl).

Regarding Claim 1, Odry teaches a medical data processing apparatus comprising: a memory configured to store a learned model (paragraph 21, Odry) including 
an input layer to which first MR data (paragraph 21, Odry teaches capturing image data.) an output layer from which third MR data is output with a missing portion of the first MR data restored (paragraph 38, Odry teaches using the learnt machine that outputs MR images from the input MR that is different.), and at least one intermediate layer arranged between the input layer and the output layer (Figure 2, paragraph 38, Odry teaches the different layers for enhancing the images.); and processing circuitry configured to generate the third MR data relating to a subject in accordance with the learned model (Figure 3 item 439, Odry teaches output the different layers of images that generating a final image, item 439).
Odry does not explicitly disclose second MR data are inputted in parallel, the second MR data relating to an imaging target the same as the first MR data and an imaging parameter different from the first MR data, 
from the first MR data serving as a process target and relating to the subject and the second MR data relating to the subject and acquired by an imaging parameter different from the first MR data serving as the process target.  
Georgescu is in the same field of art of medical imaging processing system. Further, Georgescu teaches from the first MR data serving as a process target and relating to the subject and the second MR data relating to the subject and acquired by an imaging parameter different from the first MR data serving as the process target (paragraph 40-paragraph 42, paragraph 79, Georgescu teaches capturing different cardiac images of the MR data and using it different axis views.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odry by incorporating the different parameters for MR imaging that is taught by Georgescu, to make the invention that captures multiple MR images and then perform image processing to enhance that image; thus, one of ordinary skilled in the art would be motivated to combine the references since anatomical object detection using MSL is not always robust, especially for some challenging detection problems in which the anatomical objects exhibit large variations in anatomy, shape, or appearance in the medical images (paragraph 3, Georgescu).
Odry in view of Georgescu does not explicitly disclose second MR data are inputted in parallel, the second MR data relating to an imaging target the same as the first MR data and an imaging parameter different from the first MR data 
Mentl is in the same field of art of image processing. Further, Mentl teaches second MR data are inputted in parallel, the second MR data relating to an imaging target the same as the first MR data and an imaging parameter different from the first MR data (paragraph 54, paragraph 67, paragraph 69, Mentl teaches capture image data and putting into the parallel for the deep neural network for correcting noise, furthermore, Mentl teaches a capturing multiple images which are different.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odry in view of Georgescu by incorporating the parallel processing of images into the deep neural network that is taught by Mentl, to make the invention that captures multiple MR images and then perform image processing to enhance that image and allows for the MR images to processing in parallel with a deep neural network; thus, one of ordinary skilled in the art would be motivated to combine the references since suffer from a lack of flexibility due to the learnt dependency to the acquisition parameters (e.g., the noise level) and deep learning often becomes too computationally expensive when applied to large 3D volumes in near real-time (paragraph 5, Mentl).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Odry, Georgescu, and Mentl discloses wherein the first MR data and the second MR data are k-space data, or MR image data generated by performing a restoration process on the k-space data (paragraph 33, Odry).  

	
In regards to Claim 3, Odry, Georgescu, and Mentl discloses wherein the restoration process includes denoising restoration or data error feedback restoration (paragraph 49, Odry).  

In regards to Claim 4, Odry, Georgescu, and Mentl discloses wherein the imaging parameter includes at least one of a slice position, acquisition time, acquisition sequence, k-space trajectory, and temporal resolution (paragraph 26, Odry).  

In regards to Claim 5, Odry, Georgescu, and Mentl discloses wherein an amount of under-sampled data is larger in the first MR data than in the second MR data (paragraph 26, paragraph 27, Odry).  

In regards to Claim 6, Odry, Georgescu, and Mentl discloses wherein each of the first MR data and the second MR data is inputted as a single input vector to the learned model (paragraph 42, Odry, paragraph 38, Georgescu).  

In regards to Claim 7, Odry, Georgescu, and Mentl discloses wherein the first MR data is assigned to a first region of the input vector, the second MR data is assigned to a second region of the input vector, and positions of the first region and the second region are fixed (paragraph 44, paragraph 47, Georgescu teaches input different layers, which the output are vectors, therefore, the examiner interprets that all the inputs also should be input vectors of different layers.).  

In regards to Claim 8, Odry, Georgescu, and Mentl discloses wherein the second MR data includes a plurality of sets of MR data having different imaging parameters, and each of the sets of second MR data is assigned to a fixed region of the second region of the input vector (paragraph 27, paragraph 42, Odry).  

In regards to Claim 9, Odry, Georgescu, and Mentl discloses the apparatus further comprising training circuitry configured to generate estimated output data by applying the first MR data and the second MR data to a parameter-added composite function obtained by combining a plurality of functions and to generate the learned model updating parameters of the parameter-added composite function such that the estimated output data and true output data approximate each other (paragraph 39, paragraph 77, paragraph 78, Odry teaches generating a synthesized image from the different layers.).  

In regards to Claim 10, Odry, Georgescu, and Mentl discloses wherein the processing circuitry is configured to: select an imaging body part in accordance with user's instructions; and switch learned models in accordance with the selected imaging body part (paragraph 20, paragraph 23, and paragraph 26, Odry).  

In regards to Claim 11, Odry, Georgescu, and Mentl discloses wherein the imaging parameter includes a first parameter and a second parameter (paragraph 27-paragraph 30, Odry), the first MR data and the second MR data share the first parameter and have different second parameters (paragraph 27-paragraph 30, Odry), the first MR data and the third MR data share the first parameter and the second parameter (paragraph 27-paragraph 30, Odry), the second MR data and the third MR data share the first parameter and have different second parameters (paragraph 27-paragraph 30, Odry), and the third MR data includes less data deficit or higher image quality than the first MR data (paragraph 27-paragraph 30, Odry).  

In regards to Claim 12, Odry, Georgescu, and Mentl discloses wherein the first parameter represents a slice position, and the second parameter represents an acquisition time, acquisition sequence, k-space trajectory and temporal resolution (paragraph 23, paragraph 24, Odry teaches control slice selection.).

In regards to Claim 13, Odry, Georgescu, and Mentl discloses wherein the first parameter represents at least one of acquisition sequence, k-space trajectory and temporal resolution, and the second parameter represents a slice position (paragraph 23, paragraph 24, Odry teaches control slice selection.).  

In regards to Claim 14, Odry, Georgescu, and Mentl discloses wherein the first parameter represents a slice position and an EPI acquisition sequence, and the second parameter represents a value b of the acquisition sequence (paragraph 23, paragraph 24-paragraph 27, Odry teaches control slice selection.).  

Regarding Claim 22, Odry teaches a learned model generating method comprising: 
generating estimated output data by applying first MR data (paragraph 21, Odry teaches capturing image data.) and second MR data in parallel to a parameter-added composite function obtained by combining a plurality of functions (paragraph 69, paragraph 77, Mentl teaches capturing multiple images and performing parallel inputs of the images using a deep neural network.).
Odry does not explicitly disclose the second MR data relating to an imaging target the same as the first MR data and an imaging parameter different from the first MR data; and 
generating a learned model by updating the parameter of the parameter-added composite function such that the estimated output data and true output data having a missing portion of the first MR data restored approximate each other.
Georgescu is in the same field of art of medical imaging processing system. Further, Georgescu teaches generating a learned model by updating the parameter of the parameter-added composite function such that the estimated output data and true output data having a missing portion of the first MR data restored approximate each other (paragraph 96, Georgescu).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odry by incorporating the different parameters for MR imaging that is taught by Georgescu, to make the invention that captures multiple MR images and then perform image processing to enhance that image; thus, one of ordinary skilled in the art would be motivated to combine the references since anatomical object detection using MSL is not always robust, especially for some challenging detection problems in which the anatomical objects exhibit large variations in anatomy, shape, or appearance in the medical images (paragraph 3, Georgescu).
Odry in view of Georgescu does not explicitly disclose  the second MR data relating to an imaging target the same as the first MR data and an imaging parameter different from the first MR data.
Mentl is in the same field of art of image processing. Further, Mentl teaches  the second MR data relating to an imaging target the same as the first MR data and an imaging parameter different from the first MR data (paragraph 54, paragraph 67, paragraph 69, Mentl teaches capture image data and putting into the parallel for the deep neural network for correcting noise, furthermore, Mentl teaches a capturing multiple images which are different.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odry in view of Georgescu by incorporating the parallel processing of images into the deep neural network that is taught by Mentl, to make the invention that captures multiple MR images and then perform image processing to enhance that image and allows for the MR images to processing in parallel with a deep neural network; thus, one of ordinary skilled in the art would be motivated to combine the references since suffer from a lack of flexibility due to the learnt dependency to the acquisition parameters (e.g., the noise level) and deep learning often becomes too computationally expensive when applied to large 3D volumes in near real-time (paragraph 5, Mentl).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention


Claims 15, 16, 17, 18, 19, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Odry et al (U.S. Patent Pub. No. 2019/0049540, hereafter Odry) in view Georgescu et al (U.S. Patent Pub. No. 2016/0174902, hereafter referred to as Georgescu) in view of Chang et al (U.S. Patent Pub. No. 2013/0121550, hereafter referred to as Chang) in view of Mentl et al (U.S. Patent Pub. No. 2018/0240219, hereafter referred to as Mentl).

Regarding Claim 15, Odry teaches a magnetic resonance imaging apparatus comprising: a memory configured to store a learned model (paragraph 21, Odry) including: an input layer to which first k-space data or MR image data (paragraph 21, Odry teaches capturing image data.), and 
an output layer from which third k-space data or MR image data having a missing portion of the first k-space data or MR image data restored is output (paragraph 38, Odry teaches using the learnt machine that outputs MR images from the input MR that is different.), and 
at least one intermediate layer arranged between the input layer and the output layer (Figure 2, paragraph 38, Odry teaches the different layers for enhancing the images.).
Odry does not explicitly disclose second k-space data or MR image data relating to an imaging target the same as the first k-space data or MR image data and an imaging parameter different from the first k-space data or MR image data,
processing circuitry configured to: acquire first k-space data relating to a first imaging parameter and second k-space data relating to a second imaging parameter that is different from the first imaging parameter, 
by performing MR imaging on a subject, and generate third k-space data or MR image data relating to the subject in accordance with the learned model, from the acquired k-space data or the MR image data based on the acquired k-space data and the acquired second k-space data or the MR image data based on the acquired k-space data.  
Georgescu is in the same field of art of medical imaging. Further, Georgescu teaches by performing MR imaging on a subject, and generate third k-space data or MR image data relating to the subject in accordance with the learned model, from the acquired k-space data or the MR image data based on the acquired k-space data and the acquired second k-space data or the MR image data based on the acquired k-space data (paragraph 40-paragraph 42, paragraph 79, Georgescu teaches capturing different cardiac images of the MR data and using it different axis views, the Examiner interprets that at least 3 or more images generated.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odry by incorporating the different parameters for MR imaging that is taught by Georgescu, to make the invention that captures multiple MR images and then perform image processing to enhance that image; thus, one of ordinary skilled in the art would be motivated to combine the references since anatomical object detection using MSL is not always robust, especially for some challenging detection problems in which the anatomical objects exhibit large variations in anatomy, shape, or appearance in the medical images (paragraph 3, Georgescu).
Odry in view of Georgescu does not explicitly disclose second k-space data or MR image data relating to an imaging target the same as the first k-space data or MR image data and an imaging parameter different from the first k-space data or MR image data, 
processing circuitry configured to: acquire first k-space data relating to a first imaging parameter and second k-space data relating to a second imaging parameter that is different from the first imaging parameter. 
Chang is in the same field of art of medical image processing. Further, Chang teaches processing circuitry configured to: acquire first k-space data relating to a first imaging parameter and second k-space data relating to a second imaging parameter that is different from the first imaging parameter (paragraph 68, paragraph 69-paragraph 72, Chang).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odry in view of Georgescu by incorporating the temporal imaging of MR that is taught by Chang, to make the invention that captures multiple MR images in a time series and then perform image processing to enhance that image; thus, one of ordinary skilled in the art would be motivated to combine the references since recording a large number of samples, however, has disadvantages and extending scan time discussed above is a lower temporal resolution (paragraph 5, Chang).
Odry, Georgescu Chang does not explicitly disclose second k-space data or MR image data relating to an imaging target the same as the first k-space data or MR image data and an imaging parameter different from the first k-space data or MR image data (paragraph 54, paragraph 67, paragraph 69, Mentl teaches capture image data and putting into the parallel for the deep neural network for correcting noise, furthermore, Mentl teaches a capturing multiple images which are different.).
Mentl is in the same field of art of medical imaging processing. Further, Mentl teaches second k-space data or MR image data relating to an imaging target the same as the first k-space data or MR image data and an imaging parameter different from the first k-space data or MR image data (paragraph 54, paragraph 67, paragraph 69, Mentl teaches capture image data and putting into the parallel for the deep neural network for correcting noise, furthermore, Mentl teaches a capturing multiple images which are different.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odry, Georgescu, Chang by incorporating the parallel processing of images into the deep neural network that is taught by Mentl, to make the invention that captures multiple MR images and then perform image processing to enhance that image and allows for the MR images to processing in parallel with a deep neural network; thus, one of ordinary skilled in the art would be motivated to combine the references since suffer from a lack of flexibility due to the learnt dependency to the acquisition parameters (e.g., the noise level) and deep learning often becomes too computationally expensive when applied to large 3D volumes in near real-time (paragraph 5, Mentl).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 16, Odry, Georgescu, Chang, Mentl and  discloses acquire k-space data of time-series frames (paragraph 65, Chang); and select k-space data of one first frame as the first k-space data (paragraph 33-paragraph 37, paragraph 59, paragraph 60, Chang), and k-space data of one or more second frames as the second k-space data, from the k-space data of the frames (paragraph 33-paragraph 37, paragraph 59, paragraph 60, Chang).  

	
In regards to Claim 17, Odry, Georgescu, Chang, Mentl and  discloses acquire k-space data of time-series frames including the first k-space data and the second k-space data (paragraph 33, Odry teaches capturing multiple images and therefore, all MR images are captured with kspace data) ; select k-space data of one first frame as the first k-space data from the k-space data of the frames, generate k-space data of a plurality of second frames having a different acquisition time and/or temporal resolution based on the k-space data of the frames (paragraph 24-paragraph 30, Odry); and select the k-space data of the second frames as the second k-space data (paragraph 24-paragraph 30, Odry).  

In regards to Claim 18, Odry, Georgescu, Chang, Mentl and  discloses generate input MR image data of the first frame based on the k-space data of the first frame, k-space data of the second frames based on the k-space data of the frames (paragraph 24-paragraph 28, Odry); input MR image data of the second frames based on the k-space data of the second frames (paragraph 33, paragraph 34, Odry); and generate output MR image data of the first frame as the third MR data from the input MR image data of the first frame and the input MR image data of the second frames in accordance with the learned model (paragraph 54, paragraph 80, Odry).  

In regards to Claim 19, Odry, Georgescu, Chang, Mentl and  discloses wherein the frames and the first frame have a first temporal resolution level, and the second frames have a second temporal resolution level lower than the first temporal resolution level (paragraph 27, Odry).  

In regards to Claim 21, Odry, Georgescu, Chang, Mentl and  discloses wherein the first k-space data is included in the second k-space data (paragraph 33, paragraph 34, Odry).  

Allowable Subject Matter
Claims 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664